DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-46, 48-52, 54-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasta (US 2014/0007345).

    PNG
    media_image1.png
    807
    583
    media_image1.png
    Greyscale

Hasta teaches regarding claim: 

41.  A body positioning apparatus made of a material sized and shaped to support at least one user body (see 900 of FIG 9 for use in Yoga) comprising: a mat comprised of (a) an outer surface upon which at least part of the user body is supported (surface with markings as seen in FIG 9), and (b) at least a plurality of pairs of spaced apart body part positioning reference landmarks, including (i) a head landmark (A, or, alternatively B), (ii) a pair of spaced apart shoulder landmarks (C), (iii) a pair of spaced apart hand landmark (D)s; (iv) a foot landmark (G), and (v) a pelvis landmark (E).

42.  The body positioning apparatus of claim 41, wherein the mat is elongate and extends (a) in a lengthwise direction between a pair of spaced apart ends (as seen in FIG 9), and (b) in a widthwise direction between a pair of spaced apart sides (as seen in FIG 9), and wherein the pelvis landmark comprises first and second generally parallel spaced apart pelvis landmarks that are spaced apart from one another in the widthwise direction (see H-shaped pelvis landmark E with left and right parallel marks at each side of the H).

43.  The body positioning apparatus of claim 42, wherein the first and second pelvis landmarks are each elongate and oriented with a respective lengthwise extent thereof extending in a lengthwise direction relative to the mat (as seen in FIG 9).

44.  The body positioning apparatus of claim 42, wherein the pelvis landmark further comprises a third pelvis landmark disposed interjacent the first and second pelvis landmarks (see bridge of H at pelvis landmark E).

45.  The body positioning apparatus of claim 44, wherein the third pelvis landmark extends in the widthwise direction of the mat from one of the first and second pelvis landmarks to the other one of the first and second pelvis landmarks (see E of FIG 9).

46.  The body positioning apparatus of claim 45, wherein the first, second, and third pelvis landmarks define a substantially H-shaped pelvis landmark arrangement (as discussed above and annotated in FIG 9 above).

48.  The body positioning apparatus of claim 41, wherein the mat is elongate and extends (a) in a lengthwise direction between a pair of spaced apart ends, and (b) in a widthwise direction between a pair of spaced apart sides (as discussed above), wherein the head landmark is disposed in a lengthwise direction relative to the mat closer to one end of the mat than the other end of the mat (A is closer to one end than the other as seen in FIG 9), wherein the foot landmark(G)  is disposed in a lengthwise direction relative to the mat closer to the other end of the mat than the one end of the mat (as seen in FIG 9), wherein the pelvis landmark (E) is disposed in a lengthwise direction relative to the mat interjacent the head landmark and the foot landmark (E is between A and G as seen in FIG 9), and wherein the pair of spaced apart shoulder landmarks (C) are disposed in a lengthwise direction relative to the mat interjacent the head landmark and the pelvis landmark (C is between A and E as seen in FIG 9).

49.  The body positioning apparatus of claim 48, wherein the pair of hand landmarks (D) are disposed in a lengthwise direction relative to the mat interjacent the shoulder landmarks and the foot landmark (D is between C and G as seen in FIG 9), wherein one of the hand landmarks is spaced in a widthwise direction relative to the mat in one direction outwardly of the pelvis landmark and has at least a portion thereof extending alongside at least a portion of one side of the pelvis landmark (D is spaced outwardly and beside E as seen in FIG 9), and wherein the other one of the hand landmarks is spaced in a widthwise direction relative to the mat in an opposite direction outwardly of the pelvis landmark and has at least a portion thereof extending alongside at least a portion the other side of the pelvis landmark (D on the opposite side is disposed similarly as seen in FIG 9).

50.  The body positioning apparatus of claim 49, comprising a longitudinal line (F) extending in a lengthwise direction relative to the mat, the longitudinal line extending between the pair of hand landmarks equidistantly spacing each hand landmark from the longitudinal line a first distance(FD), and the longitudinal line extending between the pair of shoulder landmarks equidistantly spacing each shoulder landmark from the longitudinal line a second distance (FC) that is less than the first distance FC is shorter than FD as seen in FIG 9 – see FIG 10 for scale).

51.  The body positioning apparatus of claim 50, wherein the longitudinal line is a longitudinally extending centerline bisecting the mat, wherein the head landmark (A) comprises first and second head landmarks (on each side), the longitudinal line extending between the first and second head landmarks equidistantly spacing the first and second head landmarks from the longitudinal line a third distance (FA) that is less than the second distance (FA is shorter than FC as seen in FIGs 9 and 10).

52.  The body positioning apparatus of claim 51, wherein the foot landmark (G) is elongate (G contains several elongate and slanted lines) and oriented with its lengthwise extent extending along a portion of the longitudinal line (G includes lines that are slanted as seen in FIG 9 and extend longitudinally at least partially along center line F in as much as applicant has shown the same).

54.  The body positioning apparatus of claim 41, wherein the pair of hand landmarks (D) are elongate, parallel, and configured for positioning a corresponding one of a pair of hands of the user body on the outer surface of the mat adjacent a respective one of the hand landmarks, and wherein the foot landmark (G) is elongate (includes lines that are elongate and slanted) and configured for positioning a pair of feet of the user body on the outer surface of the mat with the foot landmark (G) disposed between the feet of the user body during use of the body positioning apparatus (wherein a user could position themselves on the mat of FIG 9 accordingly by using the annotated landmarks).

55.  The body positioning apparatus of claim 54, wherein the head landmark comprises a pair of elongate spaced apart first and second head landmarks (B) configured for positioning a head of the user body relative thereto during use of the body positioning apparatus (Bs capable of being used accordingly).

56.  The body positioning apparatus of claim 55, wherein the mat is elongate and extends (a) in a lengthwise direction between a pair of spaced apart ends, and (b) in a widthwise direction between a pair of spaced apart sides (as discussed above), wherein the pair of elongate head landmarks are parallel to one another (Bs are parallel on each side), wherein the pair of elongate hand landmarks are parallel to one another (Ds parallel on each side), and wherein each one of the elongate head, hand and foot landmarks are oriented with their respective lengthwise extents extending in a lengthwise direction relative to the mat (as discussed above; at least partially for slanted lines of foot landmark G).

57.  The body positioning apparatus of claim 56, wherein the head landmarks are disposed closer to one end of the mat than the other end of the mat, wherein the foot landmark is disposed closer to the other end of the mat than the one end of the mat, wherein the pelvis landmark is disposed in a lengthwise direction relative to the mat interjacent the head landmarks and the foot landmark, and wherein the shoulder landmarks are disposed in a lengthwise direction relative to the mat interjacent the head landmark and the pelvis landmark (all as discussed above as seen in FIG 9).

58.  The body positioning apparatus of claim 41, wherein the mat extends in a lengthwise direction between a pair of spaced apart ends and in a widthwise direction between a pair of spaced apart sides, wherein the mat has a longitudinal axis (F) extending in the lengthwise direction of the mat (as discussed above) and a latitudinal axis (H) extending in a direction generally transverse to the lengthwise direction of the mat (as seen in FIG 9), wherein the head landmark is disposed between one end of the mat and the latitudinal axis (A,B as seen in FIG 9), wherein the pair of shoulder landmarks (C) are disposed between the head landmark and the latitudinal axis with one of the shoulder landmarks disposed on one side of the longitudinal axis (F) and the other one of the shoulder landmarks disposed on the other side of the longitudinal axis (as seen in FIG 9), wherein the foot landmark (G) is disposed between the other end of the mat and the latitudinal axis (as seen in FIG 9), wherein the hand landmarks (D) are disposed between the foot landmark (G) and the latitudinal axis (H) (wherein hand landmarks D extend past latitudinal axis H towards foot landmarks G and thus are disposed at least partially between H and G) with one of the hand landmarks disposed on one side of the longitudinal axis and the other one of the hand landmarks disposed on the other side of the longitudinal axis (Ds on each side of F as seen in FIG 9), and wherein the pelvis landmark (E) is disposed between the foot landmark and the shoulder landmarks (as seen in FIG 9).

59.  The body positioning apparatus of claim 58, wherein the head landmark comprises first and second head landmarks (A on each side of F) with one of the first and second head landmarks disposed on one side of the longitudinal axis and the other one of the first and second head landmarks disposed on the other side of the longitudinal axis (as seen in FIG 9), wherein one of the shoulder landmarks (C) is disposed on the one side of the longitudinal axis and spaced farther from the longitudinal axis than the first one of the head landmarks (C is further from F than A is from F as discussed above and seen in FIG 9) and the other one of the shoulder landmarks is disposed on the other side of the longitudinal axis and spaced farther from the longitudinal axis than the second one of the head landmarks (same as on the other side), and wherein one of the hand landmarks is spaced outwardly from at least a portion of the pelvis landmark on one side of the pelvis landmark (D spaced from E as seen in FIG 9) and the other one of the hand landmarks is spaced outwardly from at least another portion of the pelvis landmark on the other side of the pelvis landmark (as seen in FIG 9 and discussed above).

60.  The body positioning apparatus of claim 58, wherein the foot landmark is elongate and extends along the longitudinal axis (as discussed above, G has multiple lines and the slanted lines extend at least partially along the longitudinal axis).

61.  The body positioning apparatus of claim 41, wherein each one of the head, shoulder, hand, foot, and pelvis landmarks comprises one of a reference point and a visual cue (lines on 900 as annotated are a type of visual cue), wherein the head landmark is configured for positioning of a head of the user body relative thereto, wherein the pair of shoulder landmarks are configured for positioning shoulders of the user body relative thereto, wherein the pair of hand landmarks are configured for positioning of hands of the user body relative thereto, wherein the foot landmark is configured for positioning of feet of the user body relative thereto, and the pelvis landmark is configured for positioning of a pelvis of the user body relative thereto (wherein the device 900 is capable of being used as claimed if a user were to map their body parts to the annotated markings).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47, 53, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasta in view of Tsai (US 2014/0335319).

Regarding claim: 47.  Hasta teaches: The body positioning apparatus of claim 46, but does not teach the above wherein each one of the head, shoulder, hand, foot, and pelvis landmarks comprises an upraised plateau upraised from the outer surface of the mat. Tsai also teaches a yoga/fitness mat (FIG 3) that includes patterns for a user to align themselves (FIG 6). Tsai further teaches the mat markings being raised plateaus (FIG 5, 81 of FIG 6) for providing anti-slip properties to the map ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the marks of Hasta raised plateaus as taught by Tsai to provide anti-slip properties to the mat of Hasta. 

Hasta in view of Tsai teaches regarding claim: 53.  The body positioning apparatus of claim 52, wherein the outer surface of the mat is generally planar (as seen in FIG 9), and wherein each one of the head, shoulder, hand, foot, and pelvis landmarks comprises an upraised plateau upraised from the generally planar outer surface of the mat (as modified by Tsai).

Hasta in view of Tsai teaches regarding claim: 62.  The body positioning apparatus of claim 61, wherein the mat is generally rectangular and comprised of a resilient and pliable material (microfiber and silicon per [0023]), and wherein each one of the head, shoulder, hand, foot, and pelvis landmarks comprises an upraised plateau (as modified by Tsai).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784